Citation Nr: 1236023	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to April 6, 2010 and in excess of 40 percent thereafter for service-connected diabetes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Detroit, Michigan in March 2006.  This transcript has been associated with the file.

The case was brought before the Board in February 2008, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The claim was again before the Board in February 2011 at which time it was remanded to assist the Veteran, to include obtaining VA and private treatment records.  The Veteran's most recent treatment records VA Medical Center were obtained and associated with the claims file.  The Veteran submitted a release to obtain private treatment records in February 2011.  The Veteran was notified in May 2012 that the release had expired and a new release needed to be obtained.  The Veteran did not respond to this request.  The Board finds no other actions which the AOJ could have performed to obtain additional outstanding records.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

During the pendency of the appeal, in an April 2011 rating decision, the RO assigned an increased evaluation of 40 percent effective April 6, 2010 for the Veteran's diabetes.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in an April 2011 statement the Veteran raised a claim of entitlement to service connection for a right foot disability.  He was provided notice on substantiating his claim in June 2011; however no further action was taken to adjudicate his claim.  As such, the issue of entitlement to service connection for a right foot disability is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	Prior to April 6, 2010 the Veteran's diabetes was manifested by no more than the requirement for insulin and restricted diet; required regulation of activities due to diabetes mellitus is not demonstrated.

2.	As of April 6, 2010 the Veteran's diabetes is manifested by insulin and restricted diet.  There was no evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.	Prior to April 6, 2010, the criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

2.	As of April 6, 2010 the criteria for entitlement to an evaluation in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in March 2004, March 2006, and October 2008.  The March 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2004 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the April 2006, April 2009, and July 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As noted, the AOJ contacted the Veteran in May 2012 to obtain a new release for the records from Dr. L., however the Veteran did not respond to this request.  The Veteran should be reminded that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in February 2011 to determine the severity of his diabetes.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's diabetes has been evaluated as 20 percent disabling prior to April 6, 2010 and 40 percent disabling thereafter pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Diagnostic Code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that strenuous occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

The Court has held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, all the criteria for a given lower rating must be met before a higher rating can be assigned for diabetes, even if some of the criteria associated with the higher rating, such as a restricted diet, are present. 

Prior to April 6, 2010

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his diabetes prior to April 6, 2010.  The record demonstrates that his diabetes requires daily insulin and a restricted diet.  However, despite the Veteran's assertions that his activities have been restricted as a direct result of his service-connected diabetes, the Board finds that the competent medical evidence demonstrates that any restriction of his activities is not medically required.  

A VA treatment record from March 2004 noted that the Veteran had recently started on insulin to better control his blood sugar.  The treatment record also noted in the section reserved for the Veteran's subjective component, i.e., the patient's report, that his physical activity was currently restricted.  There is no indication that the examiner was prescribing restricted activity, and it is not listed in either the assessment or the plan component of the note.  Although the Veteran also submitted a statement in March 2004 that he was put on a restricted diet and his physical activities were restricted by the March 2004 dietician, this is not supported by the actual clinical note referenced herein.

The Veteran was afforded a VA examination in September 2004.  At this examination he reported that he had a hypoglycemic episode approximately twice a week, but that it did not require hospitalization.  He also stated that he avoided strenuous activity to prevent hypoglycemic reactions.  However, this restriction is not reported in other VA records dated around the time of the examination.  The examiner also did not state that the Veteran was restricted in his ability to perform strenuous activity.

In a February 2005 VA outpatient treatment note, the Veteran reported that he did not exercise; there is no indication that the examiner at that time prescribed a restriction of strenuous activities.  A May 2005 VA treatment record indicated that the Veteran was unable to follow a prescribed regimen for his diabetes.  The Veteran reported that he had hypogymcemic reactions three times per week; that he had been taking insulin for 1 1/2 years; and that he had not taken his insulin for the past week because he was worried that he was getting too much insulin; strenuous activities were not restricted at this visit.  At the Veteran's March 2006 DRO hearing he testified that he took both insulin and prescribed medication for his diabetes and that he was treated approximately every 90 days by his diabetic care provider.  He also testified that he was on a restricted diet.  He further testified that he exercised as much as possible and that he had an exercise machine similar to a treadmill at his house.

The Board finds that the preponderance of the evidence is against the Veteran's claim of an increased evaluation for diabetes prior to April 6, 2010.  The Board finds credible the Veteran's report that he regulated his activities to avoid a hypoglycemic reaction.  See September 2004 VA examination report.  However, there is no competent and credible medical evidence indicating that the Veteran required regulation of strenuous activities prior to April 6, 2010.  As noted, medical evidence is required to show that strenuous occupational and recreational activities have been restricted.  Camacho, supra.

In this regard, the Veteran has stated that he avoided strenuous activities due to his diabetes.  A March 2004 VA treatment record also noted that the Veteran reported that his physical activity was currently restricted.  There is, however, no indication that the health care provider herself restricted his physical activity.  

The most credible evidence of record suggests that the Veteran has regulated his physical activities and that no medical professional has opined that the Veteran should "avoid strenuous occupational and recreational activities."  See 38 C.F.R. § 4.120, Diagnostic Code 7913.  Although the Veteran in his March 2004 statement reported that the VA clinical dietician had restricted his activities, such record does not corroborate this statement.  Further, while at his September 2004 VA examination, approximately 7 months later, the Veteran stated that he tried to avoid strenuous activity to avoid a hypoglycemic reaction, he did not state that he had been ordered to avoid strenuous activity and the examiner did not suggest that the Veteran should avoid strenuous activity.  The Veteran also testified in March 2006 that he exercised as much as possible and that he had an exercise machine similar to a treadmill at his house.  He did not testify that his activities were regulated.  

The Board acknowledges that the Veteran believes he has been prescribed a regulation of strenuous activities which warrants a higher evaluation prior to April 6, 2010.  See March 2004 statement.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board finds no competent evidence which indicates that the Veteran has medical evidence showing that occupational and recreational activities have been restricted to "avoidance of strenuous occupational and recreational activities."  See Camacho, supra, 38 C.F.R. § 4.120, Diagnostic Code 7913.

In this case, given the Veteran's lack of medical expertise, his assertions that he has required regulation of activities due to his diabetes currently are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no medical determination that the Veteran should avoid strenuous occupational and recreational activities.  Thus, entitlement to an evaluation in excess of 20 percent prior to April 6, 2010 is not warranted.

The Board has also considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 60 or 100 percent evaluation.  In this regard, there is no indication that he has experienced episodes of ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Although the Veteran stated that he suffered from hypoglycemic reactions approximately twice a week, he also stated that he did not require hospitalizations.  See September 2004 VA examination report.  Additionally, there is no evidence of record that he requires twice a month visits to his diabetic care provider.  As noted, the Veteran testified in March 2006 that he visited his care provider every 90 days.  Finally, there is no indication that his diabetes mellitus is manifested by any complications that would be compensable if separately evaluated, or that he has had progressive loss of weight and strength. 

The Board notes the Veteran's statements that his diabetes warrants an evaluation in excess of 20 percent prior to April 6, 2010.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.119, Diagnostic Code 7913 with respect to determining the severity of his service-connected diabetes  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative evidence of record to support an evaluation in excess of 20 percent prior to April 6, 2010 for the Veteran's diabetes.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As of April 6, 2010

As noted above, as of April 6, 2010 (the date of receipt of the Veteran's claim for neuropathy secondary to service-connected diabetes) the Veteran was assigned a 40 percent evaluation for his diabetes.  The Board has reviewed the claims file and finds that a higher evaluation is not warranted.

The Veteran was afforded a VA examination in February 2011.  At this examination he reported that he tried to avoid strenuous activities.  He further reported he had episodes of hypoglycemic reactions or ketoacidosis, but that these did not require hospitalizations.  He also stated that he visited his diabetic care provider monthly or less often for these episodes.  

The Board observes that a March 2011 statement from the Veteran's representative pointed out various errors with the February 2011 VA examination report.  The representative stated that it called into question the reliability of the examination results.  Although the representative listed various statements which were incorrect, she did not indicate that the Veteran's statements with regard to hypoglycemic reactions or ketoacidosis were incorrect, which could warrant a higher evaluation.  Furthermore, although the claims file was unavailable for review, the examiner performed a thorough physical examination of the Veteran and requested information from him pertaining to his treatment for diabetes.  There is no evidence, nor is it argued, that the Veteran's diabetes would have been assigned a higher evaluation if the claims file was present.  

The Board notes that the Veteran himself stated he regulated his activities in the medical history portion of the most recent VA examination.  See February 2011 VA examination report.  It was on this basis that the RO apparently granted a 40 percent evaluation for the Veteran's diabetes although the Board finds no other medical evidence of required regulation of strenuous activities.  A June 2012 letter to the Veteran from VA providing the results of lab work informed the Veteran that his diabetes was much better controlled but still higher than the goal and that the Veteran could accomplish this by diet and increasing activity as he recovered from vascular surgery.  In short, there is no evidence indicating that the Veteran has been prescribed by a medical professional to avoid strenuous occupations and recreational activities by his physician for his diabetes.  See Camacho, supra; see also 38 C.F.R. § 4.120, Diagnostic Code 7913.   

With regard to a higher rating, the evidence does not show that the Veteran's diabetes caused episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  As noted, at the February 2011 VA examination the Veteran reported that he visited his diabetic care provider monthly or less often and that he did not suffer from diabetic complications which required hospitalization.  

The Board acknowledges the Veteran believes his diabetes warrants a higher evaluation as of April 6, 2010.  However, as noted an objective examination is more probative of the degree of the Veteran's impairment and the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria with respect to determining the severity of his service-connected diabetes  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

As such, a higher evaluation under Diagnostic Code 7913 is not warranted for the Veteran's diabetes as of April 6, 2010.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his diabetes.  Additionally, there is not shown to be evidence of marked interference with employment due to his diabetes.  

The Veteran has indicated that his diabetes requires the use of insulin and a restricted diet.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is no competent and credible evidence in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent prior to April 6, 2010 and in excess of 40 percent thereafter, for diabetes, is denied.



____________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


